         Case 2:17-cr-00208-GAM Document 476 Filed 01/27/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                              :
                                                      :
                               v.                     :               CRIMINAL ACTION
                                                      :               No. 17-208-5
RHASUL LUCAS                                          :
                                                      :


McHUGH, J.                                                                    January 27, 2021


                                        MEMORANDUM


       These are motions for compassionate release under 18 U.S.C. § 3582. Petitioner Rhasul

Lucas pleaded guilty to conspiracy to distribute heroin and crack cocaine base, as well as

distribution, including distribution within a protected zone. With an offense level of 31 and a

criminal history Category of II, he faced a guideline range of 121 to 151 months.


       The parties recommended, and the Court accepted, a sentence that reflected a substantial

downward variance – 83 months. Mr. Lucas has served less than half of that sentence. He now

seeks early release because of the COVID pandemic principally based upon his suffering from

asthma, and conditions at FCI-Fort Dix, where he lives in a dormitory setting.


       Having reviewed the record, the motion will be denied.


       The statute requires “extraordinary and compelling reasons” in order to grant release.

§3582 (c)(1)(A) (i). I cannot say that Mr. Lucas’s medical condition is one that rises to that level.

He is 32 years of age, and generally in good health. His motion asserts the existence of “multiple
                                                  1
            Case 2:17-cr-00208-GAM Document 476 Filed 01/27/21 Page 2 of 3




lung and respiratory issues.” His medical records present a far less dire picture. Mr. Lucas

suffers from a number of sinus related issues, and a history of substance abuse, but the only

condition of potential relevance is asthma.


          The Centers for Disease Control (CDC) publishes a list of high-risk favors for COIVD-

19, and asthma is not among them. 1 Based on the available scientific evidence, according to the

CDC, the most that can be said is that asthma “may” pose an increased risk. 2 In addition, Mr.

Lucas has been provided with several inhalers and medications to address his asthma symptoms.

Admittedly, he required a brief asthma-related hospitalization in 2018 but has not demonstrated

lung damage or pulmonary dysfunction that might support a finding of a particularized risk, or

any interference with his ability to function. The most one can conclude is that Mr. Lucas might

have a marginally increased risk from COVID. Having reviewed multiple decisions from many

district judges, Mr. Lucas’ case falls well outside the matrix where release was granted.


          Although Mr. Lucas’ fears about the pandemic are understandable, the Court of Appeals

had made clear that “the mere existence of COVID-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify compassionate release, especially

considering BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s

spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). This Court is aware of the

fluctuating situation at Fort Dix, and that the first death of a prisoner there was recently reported.

But it appears that the deceased resident suffered from factors specifically recognized by the

CDC as creating a high degree of risk, making his situation profoundly different. And I have




1
    https://www.cdc.gov/coronavirus/2020-ncov/need-extra-precautions/people-with-medical-conditions.html

https://www.cdc.gov/coronavirus/2021-ncov/need-extra-precautions/asthma.html
2


                                                       2
         Case 2:17-cr-00208-GAM Document 476 Filed 01/27/21 Page 3 of 3




previously detailed the comprehensive steps being taken by the Bureau of Prisons to combat

COVID. United States v. Robinson, 466 F. Supp. 3d 524 (E.D. Pa. 2020).


       An analysis of the factors set forth in 18 U.S.C. §3553(a) also weigh against release. Mr.

Lucas’ offenses are serious, and he has served less than half of his sentence. He has three prior

drug-related convictions, and a history of irresponsible conduct which includes driving under the

influence, fleeing police and striking a cyclist in the process. Also, Mr. Lucas has not shown

significant commitment to combatting substance abuse, as he was non-complaint with therapy

while on pretrial release awaiting sentencing.


       For these reasons, the motion will be denied.




                                                         /s/ Gerald Austin McHugh
                                                       United States District Judge




                                                 3
